Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 10/20/2021. As filed, Claims 1-19 are pending.
Priority
This application filed  09/25/2020 claims foreign priority to CN 201910927985.5 , filed 09/27/2019.
Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicants are reminded of the duty to disclose anything believed to be material to the patentability of the instant application in accordance with 37 CPR 1.56.
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-13 drawn to  ligand, comprising: a molecular skeleton; a first coordinating group connected to the molecular skeleton; at least one initial group connected to the molecular skeleton; and a protecting group connected to an end of each initial group away from the molecular skeleton; wherein each initial group is capable of forming a second coordinating group after deprotection;  in the reply filed on Oct.  20, 2021 is acknowledged.  
The traversal is on the ground(s) that there is not an undue burden on the Examiner to search and examine the inventions of both Groups I and II. The Applicants argue  that “Invention I and Invention II are not mutually exclusive and overlapping in scope, at least because claims 14-19 each depend, directly or indirectly, from claim 1. For example, claim 14 recites "a ligand coordinated with at least one of the plurality of
.

  This is not found persuasive because inventions I and II are related as mutually exclusive as discussed on the previous office action.  Additionally, an undue burden would be required to search the structures of both inventions I and II because the search would require different search queries and terms.
The requirement is still deemed proper and is therefore made FINAL.
 Claims 14-19 are held withdrawn from consideration as being drawn to a non-elected species. Claims 1-13 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 1-13  are drawn to a ligand, comprising: a molecular skeleton; a first coordinating group connected to the molecular skeleton; at least one initial group connected to the molecular skeleton; and a protecting group connected to an end of each initial group away from the molecular skeleton; wherein each initial group is capable of forming a second coordinating group after deprotection.
There is no chemical structure provided for the claimed ligand.  There is no described correlation between the disclosed function and the structure(s) responsible for the function as ligand.
Applicant has not described the claimed genus of "ligand", " molecular skeleton", and “ first coordinating group” , “initial group”;  “second coordinating group” in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
By contrast, the nature and scope of the invention described in the Specification limited to illustration of two compounds (Fig 17, 18); no preparative example is provided.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The species in the specification are not representative of the entire genus as claimed. 
The specification does not show any other examples of ligands as claimed wherein chemical structures  are defined which can performed the function recite din the claims:  ligand for performing the coordination reaction between the ligand and the quantum dot, so as to obtain the preformed coordination solution.  As such a person skilled in the art would not recognize the written description of the invention as providing adequate support for the entire scope of the claimed invention.
Applicant has not described the claimed ligands in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
In the instant case, the full scope of the claimed genus is far larger than the number of species exemplified by applicants.
In addition to lacking an adequate number of species, the disclosure fails to show a structural feature shared by all species of ligands  and to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus ligand what structures can perform the function recited in the claims. Applicants have not described the genus of compounds and diseases as claimed in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  Applicants have not disclosed a  correlation between the claimed functional requirement and the structures that meet that requirement. As such, the claims lack adequate written description for the claimed compounds of formula (I).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is drawn to a ligand, comprising: a molecular skeleton; a first coordinating group connected to the molecular skeleton; at least one initial group connected to the molecular skeleton; and a protecting group connected to an end of each initial group away from the molecular skeleton; wherein each initial group is capable of forming a second coordinating group after deprotection. However, a chemical structure and the chemical connectivity of the chemical functional groups of claimed ligand is not provided, rendering said claim and its depended claims indefinite. Therefore, the metes and bounds of the instant claims are not clearly defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 are  rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20130309689, Nov. 21, 2013, by Rogers et al. (“the ‘689 publication”; cited in POT892 attached herein). 
The ‘698 publication teach the following compounds which reads on claimed ligand as following:  molecular skeleton (labeled (1) on the chemdraw structure reproduced below: linear, dendritic structure (instant claims 1, 7)  ;
-a first coordinating group connected to the molecular skeleton carboxyl (2); instant claims 1, 2). 
-at least one initial group connected to the molecular skeleton (carboxyl -Ak-S-S- (3) containing a disulfide photolytic or pyrolytic chemical bond (instant claims 3-5) ;
-and a protecting group connected to an end of each initial group away from the molecular skeleton (4); 
-wherein each initial group is capable of forming a second coordinating group after deprotection (disulfide forms sulfhydryl upon cleavage). 
RN   1492019-23-4  CAPLUS      
CN   INDEX NAME NOT YET ASSIGNED
 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, the prior art teach the limitation of the claimed ligand. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11,13 are rejected under 35 U.S.C. 103 as being unpatentable over CN105449111 March 30, 2016  (“the ‘111 publication”; cited in PTO-892 attached herewith; machine translation attached) and Greene et al. Protective Groups in Organic Synthesis (page 1-15)  1991 (cited in PTO-892).    
         
Instant claims recites: a ligand, comprising: a molecular skeleton;
 a first coordinating group connected to the molecular skeleton; 
at least one initial group connected to the molecular skeleton;
and a protecting group connected to an end of each initial group away from the molecular skeleton; 
wherein each initial group is capable of forming a second coordinating group after deprotection.
The ‘111 publication teach a  quantum dot light emitting diode substrate having a bonding layer, a display panel and a display device using the quantum dot light emitting diode substrate, and a method of manufacturing the same, and discuss  preparing a quantum dot layer on a substrate comprises: preparing the quantum dot layer by the quantum dot material modified by ligands
The quantum dot raw material is synthesized according to the traditional hot injection method, and its ligands include trioctylphosphine, trioctylphosphine oxide, oleylamine, oleic acid and other ligands. 该量子点原料按照传统热注入法合成，其带有的配体包括三辛基膦、三辛基 氧膦、油胺、油酸等配体。 Click on a word or select text for partial translations.
......
Show AlternativeClose
Then, use 200°C, 0.5-5Mpa pressure to combine the epoxy resin with the quantum dot raw materials, and then develop and fix to form green sub-pixels; similarly, coat a second layer of epoxy resin binding material, expose, develop , After fixing, the bonding material is retained in the blue sub-pixel area to form a bonding layer for the blue sub-pixel, and then the blue quantum dot raw material is coated (the quantum dot raw material is synthesized according to the traditional thermal injection method, and its composition is body including trioctylphosphine, trioctylphosphine oxide, oleylamine, oleic acid and other ligands), using 200 ℃, 0.5-5Mpa pressure conditions make the epoxy resin combined with the quantum dot raw material, and then develop and fix to form blue light Sub-pixel; finally coat the third layer of epoxy resin bonding material, retain the bonding material in the red sub-pixel area after exposure, development and fixing to form a bonding layer for the red sub-pixel, and then coat the red quantum dot raw material, using 200 ℃, the pressure condition of 0.5-5Mpa makes the epoxy resin combine with the quantum dot raw material, and then develop and fix to form green sub-pixels; then spin-coat or evaporate the second common layer: hole injection layer and hole transport layer, Such as spin coating PEDOT: PSS (poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate), Poly(3,4-ethylenedioxythiophene):poly(styrenesulfonate)) and TFB (Poly[( 9,9-dioctylfluorenyl-2,7-diyl)-co-(4,4'-(N-(4-sec-butylphenyl) diphenylamine)](9,9-dioctylfluorene)-(4,4' -N-isobutylbenzene-diphenylamine) copolymer), etc.; the overall thickness of the hole injection layer and the hole transport layer is 50-100 nm; finally, the anode metal thin layer is evaporated and sputtered, for example, an Au:ITO layer is used etc., the thickness is about 500-1000nm, after the evaporation is completed, it is packaged and cut to complete the panel part of the entire ActiveMatrix-QuantumDots-LightEmissionDiode (AM-QD-LED).(translation  [0081]).

Figures 3-1 to 3-20 illustrate the process of preparing a QD-LED substrate by combining the binding layer and quantum dots by UV light initiation. 
图3-1至图3-20示出了通过紫外光引发使结合层和量子点结合进而制 备QD-LED基板的过程。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
In this embodiment, the light emitting layer includes a bonding layer and a quantum dot layer bonded to the bonding layer. 
......
Show AlternativeClose
The quantum dot layer and the bonding layer undergo a cross-linking reaction on the bonding surface to form a cross-linked network. 
该量子点层与结合层在结合面上发生交联反应从而形成交联 网络。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
The quantum dots used in this embodiment are photosensitive crosslinkable quantum dots having functional groups such as alkenyl, alkynyl or mercapto groups that can undergo crosslinking reaction.
在本实施例中使用的量子点是光敏性可交联量子点，其具有可以发生 交联反应的官能团如烯基、炔基或者巯基。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
The binding layer has a functional group that can undergo a crosslinking reaction with the photosensitive crosslinkable quantum dots, such as an alkenyl group, a dienyl group, an alkynyl group, a dialkynyl group, and the like.

This embodiment provides a quantum dot light emitting diode (QD-LED) substrate, as shown in FIG. 1 , the quantum dot light emitting diode (QD-LED) substrate includes a plurality of sub-pixel light-emitting regions 115 , wherein each sub-pixel light-emitting region 115 includes a light-emitting layer 114 including a binding layer 106 and quantum dots 113 bound to the binding layer 106 . 
本实施例提供一种量子点发光二极管(QD-LED)基板，如图1所示， 该量子点发光二极管(QD-LED)基板包括多个亚像素发光区域115，其中 每个亚像素发光区域115包括发光层114，该发光层114包括结合层106和 与该结合层106结合的量子点113。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
In some embodiments, the quantum dots 113 are not embedded in the bonding layer, but only exist on the surface of the bonding layer. 
在一些实施方式中，量子点113不包埋 在结合层中，仅存在于结合层的表面上。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
In some embodiments, the quantum dots 113 are partially embedded in the bonding layer. 
在一些实施方式中，量子点113部 分包埋在结合层中。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
Each sub-pixel light-emitting region 115 also includes electrodes, and the quantum dots 113 include quantum dots of different colors, such as green light-emitting quantum dots, blue light-emitting quantum dots, red light-emitting quantum dots, and the like. 

Regarding instantly claimed ligand molecular skeleton and coordinating and initial groups., disclosed on  [0032] of the cited reference is:

Show AlternativeClose
In the method for preparing a quantum dot light-emitting diode substrate the organic functional groups of the quantum dots are selected from one or more of the following: alkenyl or dienyl functional groups such as 1,7-octadiene alkynyl, isoprenyl, alkynyl, or dialkynyl functional groups such as 1,9-octadiynyl, mercapto, amino, pyridine, carboxylic acid, thiol, phenol, or any combination thereof (instant claims 1-3, 6).例如，在本发明一个实施例提供的量子点发光二极管基板的制备方法 中，量子点的有机官能团选自以下的一种或多种：烯基或二烯基官能团如1 7- 辛二烯基、异戊二烯基、炔基或二炔基官能团如1 9-辛二炔基团、巯基、氨 基、吡啶、羧酸、硫醇、酚或其任意组合。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
The binding layer bears a functional group capable of crosslinking with the organic functional group. 

Show AlternativeClose
In some embodiments, the quantum dots 113 are not only embedded in the bonding layer 106, but also undergo a cross-linking reaction with the bonding layer 106 to form a cross-linked network. 
......
Show AlternativeClose
The light-emitting layer formed in this way has the best bonding strength between the quantum dots and the bonding layer, which can ensure a high product yield. [0056]

Furthermore, claims 19 and 20 of the cited reference recite:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Regarding instant claims 9-11,  13, the cited prior art teach preparing a material having the second groups; and forming the material having the second groups, the plurality of the convex portions having the plurality of second groups  [0107]:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


The cited reference teach that  portion of quantum dot 113 is bonded “bonded” to the plurality of convex portions 106 by chemical bonds “bonded by forming a cross-linked network” therebetween. The quantum dot layer 113 has a plurality of first groups “groups,” and the plurality of convex portions have a plurality of second groups “groups,” the plurality of first groups and the plurality of second groups being bondable with each other by chemical bonds therebetween; and bonding the portion with a plurality of convex portions comprising: bonding the plurality of first groups in the portion and the plurality of second groups in the plurality of convex portions with each other by chemical bonds therebetween, by implementing at least one of an exposing to illumination “illumination” by ultraviolet light “ultraviolet light” and a heating on both the portion and the plurality of convex portions. 
 The plurality of first groups comprise at least one of sulfhydryl “thiol” groups, amino groups, carboxyl groups, groups each having a double bond, groups each having a triple bond, and azides; and the plurality of second groups comprise at least one of sulfhydryl groups, amino groups, carboxyl “carboxylic acid” groups, groups each having a double bond, groups each having a triple bond, and azides. 
Prior to preparing a quantum dot layer on a substrate, a step of preparing a quantum dot material modified by ligands “ligands,” comprising: preparing an inherent ligand material “thiol” having the first groups; and preparing a quantum dot material modified by ligands, with both quantum dots and the ligand material. 
Regarding instant claims 4, 5 disclosed on [0108] of the ‘111 publication is illumination by ultraviolet light on both the portion and the plurality of convex portions, and heating on both the portion and the plurality of convex portions [0035]-[0037]; [0062]. Furthermore:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

  The difference between the instantly claimed ligand and that taught by the ‘111 publication is that the ‘111 publication does not teach protecting group connected to an end of each initial group away from the molecular skeleton.
Greene et al. teach a variety of protective groups that can be used in organic
synthesis. When a chemical reaction is to be carried out selectively at one reactive site
in a multifunctional compound, other reactive sites must be temporarily blocked (p 1). This is accomplished by the use of protecting groups, thereby blocking reactivity at
these other reactive sites. To select a specific protective group, the chemist must
consider in detail all the reactants, reaction conditions, and functionalities involved in the
proposed synthetic scheme (p. 4, subheading "Selection of a Protective Group from
This Book"). First, all the functional groups in the reactant must be evaluated to
determine those that will be unstable to the desired reaction conditions and require
protection. Then, the reactivities of possible protective groups must be examined to
determine compatibility of protective group and reaction conditions. Furthermore, when
selective removal is required, different classes of protection must be used. Photolytic cleavage is of protective  discussed disclosed by Greene et al. meet the limitations for “protecting group connected to an end of each initial group away from the molecular skeleton” in the instant claims. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings  the ‘111 publication concerning  ligands comprising multiple functional groups including carboxyl, amino, sulfhydryl the teachings of Greene et al., regarding the selection of a protective group for substrate used in organic synthesis. would have been prima facie obvious for one of ordinary skill in the art to utilize protecting group at initial groups of ligand  moieties as known from the teachings of Greene et al. The rationale to
support a conclusion that the claim would have been obvious is that the substitution of
one known element for another reasonably yields predictable results to one of ordinary
skill in the art.
Thus, the instantly claimed invention is prima facie obvious over the combined teachings of the prior art 
Conclusion
Claims 1-13 are rejected. Claims 14-19 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622